Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10, 12-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7416260 to Cuevas et al. (“Cuevas”)
Regarding claim 1, Cuevas discloses a cap for retaining a wheel trim 54 with a wheel, wherein the wheel trim has a hub portion defining a central opening 48 and a disc portion extending radially outwards from the hub portion (as evident from Fig. 4), the cap comprising: a body portion adapted to slide inside the central opening, wherein the body portion extends between a first end (defined by 90A) and a second end (axially exterior edge of 92); at least one engagement portion 92 coupled to the body portion (as evident from Fig. 3A), wherein the at least one engagement portion is adapted to engage with an internal wall of the hub portion (as evident from Fig. 3); and a holding portion 90A coupled to the body portion towards the first end (as evident from Fig. 3A), wherein the holding portion extends radially outwards from the body portion such that the holding portion is adapted to abut the disc portion when the body portion is slid inside the central opening (as evident from Fig. 3A; also see col. 5, ln 24-26).

Regarding claim 2, Cuevas discloses the cap of claim 1, wherein the at least one engagement portion includes a clip 94 which engages with a protrusion 72 extending from the internal wall of the hub portion (col. 5, ln 19-21).

Regarding claim 4, Cuevas discloses a cap 52 for retaining a wheel trim 54 with a wheel, wherein the wheel trim has a hub portion (i.e. center of 54) defining a central opening 48 and a disc portion extending radially outwards from the hub portion (as evident from Fig. 4), the cap comprising: a body portion adapted to slide inside the central opening (as evident from Fig. 3), wherein the body portion extends between a first end (defined by 90A) and a second end (axially exterior edge of 92); at least one engagement portion 92 coupled to the body portion (as evident from Fig. 3A), wherein the at least one engagement portion is adapted to engage with an internal wall of the hub portion (as evident from Fig. 3); at least one retaining tab 100 coupled to the body portion towards the second end of the body portion (as evident from Fig. 3A), wherein the at least one retaining tab extends radially outwards from the second end of the body portion (as evident from Fig. 3A, via 100); and a holding portion 90A coupled to the body portion towards the first end (as evident from Fig. 3A), wherein the holding portion extends radially outwards from the body portion such that the holding portion is adapted to abut the disc portion when the body portion is slid inside the central opening (as evident from Fig. 3A; also see col. 5, ln 24-26).

Regarding claim 5, Cuevas discloses the cap of claim 4, wherein the at least one retaining tab is adapted to engage with at least one retaining leg 72 of the hub portion (as evident from Fig. 3; col. 5, ln 19-23).

Regarding claim 6, Cuevas discloses the cap of claim 5, wherein the at least one retaining tab includes three retaining tabs and the hub portion includes three retaining legs corresponding to the three 

Regarding claim 7, Cuevas discloses the cap of claim 5, wherein the at least one retaining tab includes four retaining tabs (as evident from Fig. 3A showing half of the cap and showing at least three in the half shown) and the hub portion includes four retaining legs corresponding to the four retaining tabs (as evident from Fig. 4), such that the cap can be rotated in an angular range of 0 to 90 degrees to engage the retaining tabs with the respective retaining legs (as evident from Fig. 3, 3A, and 4).

Regarding claim 10, Cuevas discloses the cap of claim 4, wherein the at least one engagement portion includes a clip 94 which engages with a protrusion 72 extending from the internal wall of the hub portion (as evident from Fig. 3, 3A, and 4).

Regarding claim 12, Cuevas discloses a wheel assembly of a vehicle comprising: a wheel 10; a wheel trim 54 adapted to be coupled to the wheel (e.g. see Fig. 3), the wheel trim including: a hub portion (i.e. the center of the trim) defining a central opening 48 ; and a disc portion extending radially outwards from the hub portion (as evident from Fig. 4); a cap 52 adapted to retain the wheel trim with the wheel (as evident from Fig. 3), the cap comprising: a body portion adapted to slide inside the central opening (as evident from Fig. 3, 3A), wherein the body portion extends between a first end (defined by 90A) and a second end (axially exterior edge of 92); at least one engagement portion 92 coupled to the body portion (as evident from Fig. 3A), wherein the at least one engagement portion is adapted to engage with an internal wall of the hub portion (col. 5, ln 19-21); and a holding portion 90A coupled to the body portion towards the first end (as evident from Fig. 3A), wherein the holding portion extends radially 

Regarding claim 13, Cuevas discloses the wheel assembly of claim 12, wherein the cap further comprises: at least one retaining tab 100 coupled to the body portion towards the second end of the body portion (as evident from Fig. 3A), wherein the at least one retaining tab extends radially outwards from the second end of the body portion (as evident from Fig. 3A, via 100).

Regarding claim 14, Cuevas discloses the wheel assembly of claim 13, wherein the at least one retaining tab is adapted to engage with at least one retaining leg 72 of the hub portion (as evident from Fig. 3; col. 5, ln 19-23).

Regarding claim 15, Cuevas discloses the wheel assembly of claim 14, wherein the at least one retaining tab includes three retaining tabs and the hub portion includes three retaining legs corresponding to the three retaining tabs, such that the cap can be rotated in an angular range of 0 to 120 degrees to engage the retaining tabs with the respective retaining legs (as evident from Fig. 3A, 4).

Regarding claim 16, Cuevas discloses the wheel assembly of claim 14, wherein the at least one retaining tab includes four retaining tabs (as evident from Fig. 3A showing half of the cap and showing at least three in the half shown) and the hub portion includes four retaining legs corresponding to the four retaining tabs (as evident from Fig. 4), such that the cap can be rotated in an angular range of 0 to 90 degrees to engage the retaining tabs with the respective retaining legs (as evident form Fig. 3, 3A, 4).

Regarding claim 19, Cuevas discloses the wheel assembly of claim 12, wherein the at least one engagement portion includes a clip 94 which engages with a protrusion 72 extending from the internal wall of the hub portion (as evident from Fig. 3, 3A, and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 8-9, 11, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas.

Regarding claims 8 and 9, Cuevas discloses the cap of claim 5 showing explicitly that the hub portion includes 5 legs and in a broader interpretation further including 70 as a leg, thus shows 10 legs further disclosing a cap which can be rotated from 0 to 360 degrees (as evident from Fig. 3, 3A, and 4). However, it is not clear how many tabs, beyond 4 that are disclosed for the cap. However, it would have been obvious to one of ordinary skill to incorporate such number (be it 5 or 8) as a matter of being circumferentially coextensive with the hub portion with the motivation of simplifying the assembly process and circumferential orientation of such. 

Regarding claims 3 and 11 and 20, Cuevas discloses the cap of claim 1 and 4 and 12 respectively, wherein the cover 54 comprises of a plastic material but Cuevas does explicitly disclose such for the cap. However, it would have been obvious to one of ordinary skill in the art to include plastic material for with the motivation of maintaining a relatively lightweight character of the wheel for which the cap is incorporated therein reducing fuel consumption. 

Regarding claims 17 and 18, Cuevas discloses the cap of claim 14 showing explicitly that the hub portion includes 5 legs and in a broader interpretation further including 70 as a leg, thus shows 10 legs further disclosing a cap which can be rotated from 0 to 360 degrees (as evident from Fig. 3, 3A, and 4). However, it is not clear how many tabs, beyond 4 that are disclosed for the cap. However, it would have been obvious to one of ordinary skill to incorporate such number (be it 5 or 8) as a matter of being circumferentially coextensive with the hub portion with the motivation of simplifying the assembly process and circumferential orientation of such. 
Related Prior Art
US 9393833 discloses a central hub cap (12, 13) with protruding fingers that secures a cover 11 to a wheel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617